David Newbern, Justice. Barry Lynn Simpson pleaded guilty to the charge of first-degree murder in connection with the death of his father. In the sentencing phase of his trial, the State presented the testimony of members of the family concerning the effect the crime had upon them and their children. Mr. Simpson argues it was reversible error to have received the testimony because he was not notified that the witnesses would testify. We affirm the conviction because the issue presented on appeal was not presented to the Trial Court.  At the sentencing hearing, Mr. Simpson’s only argument was that the witnesses should not have been allowed to testify because their testimony was cumulative to evidence contained in the presentencing report. The point about lack of notice was not presented and is entirely different from the argument made to the Trial Court. If the ground of an objection is changed on appeal, the argument is considered to have been waived. Whitney v. Holland Retirement Ctr., 323 Ark. 16, 912 S.W.2d 427 (1996); Stewart v. State, 320 Ark. 75, 894 S.W.2d 930 (1995). Affirmed.